IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-20527


LOUISE PRESSLEY; ET AL,
                                           Plaintiffs,

LOUISE PRESSLEY; TAMMY COURTER;
JAMIE SMITH; GLADYS KILLEREEN;
PEGGY LLOYD; PATRICIA PONDS;
MARLA HUTCHINSON; LILLIE DAVIS;
ESTELLA THOMPSON; EVA MACKLERAY;
KARINA GALVAN,
                                           Plaintiffs-Appellants,

DELIA AGUILAR; RAYMUNDO ARREOLA;
TRALISHA BAERGA; BILLY BALDWIN;
CLEMENTINE BELL; ET AL,
                                           Appellants,

                              versus

SANDERSON FARMS, INC. (Processing Division),
                                        Defendant-Appellee.



          Appeal from the United States District Court
               For the Southern District of Texas
                          (H-00-CV-420)

                           March 7, 2002


Before HIGGINBOTHAM, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the trial

court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2